Citation Nr: 1618255	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for an ear disability, currently rated as left ear sensorineural hearing loss.

2.  Entitlement to a rating in excess of 10 percent for temporomandibular joint ("TMJ") disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's Spouse



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to August 1991, from July 2004 to January 2006, and from March 2008 to May 2010.  The Veteran's service included duty in Iraq and he has received a Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  The hearing transcript is associated with the record.

The issues of entitlement to an extraschedular rating for service-connected TMJ disorder and entitlement to an additional rating for an ear disability causing dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In the Veteran's VA audiology examination in October 2014, he reported that his constant tinnitus temporarily increased in severity approximately twice a week.  He reported that the left ear tinnitus became so loud it caused severe dizziness, for which he had to sit down.  In a statement received in January 2015, the Veteran again stated that he had intense dizzy spells seemingly connected to his tinnitus.  The issue of an increased rating for tinnitus or a separate rating for a vestibular disorder or other ear disability has been raised by the record in these statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's service-connected left ear hearing loss is not manifested by a level of hearing acuity necessary for a compensable rating.

2.  The Veteran's ear disability is manifested by chronic ear infections in addition to mild sensorineural hearing loss of the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 (2015).

2.  The criteria for a separate rating for chronic ear infections have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87 (2015), Diagnostic Code 6210.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Notice requirements were met in letters dated April 2011 and December 2012.

Regarding the duty to assist, the record contains pertinent VA examination reports, VA treatment notes, and lay evidence.  The Veteran was afforded VA examinations addressing his left ear hearing loss.  For purposes of evaluating the Veteran's hearing acuity under diagnostic code 6100, the VA examination reports are adequate because they are based on the Veteran's medical history and they describe the disability in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In January 2016, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Although the VLJ did not specifically seek to identify pertinent evidence that was not already associated with the claims file, such action was not necessary because the Veteran volunteered his treatment history and symptoms.  Thus, the Veteran is not shown to be prejudiced on this basis.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not identified any outstanding evidence that could be obtained to further substantiate the claim, and the Board is also unaware of any such evidence. As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.

Left Ear Hearing Loss

The Veteran contends that he is entitled to a compensable rating for his service-connected hearing loss of the left ear.

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

In cases for which the evaluation of hearing loss is at issue, ratings range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is
55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  When only one ear is service connected, the nonservice-connected ear is given Level I hearing loss.  38 C.F.R. § 4.86(b) (2015). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86.  38 C.F.R. § 4.85(c) (2015).

The Veteran has been afforded two VA audiology examinations during the appeal period.  The first occurred in June 2011, the results are noted below:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
5
10
15
11
96
LEFT
15
20
25
55
29
96

The Veteran's tympanograms were both normal.  As far as functional impact, the Veteran reported decreased hearing ability in his left ear.  Puretone threshold averages were 11 for the right ear and 29 for the left ear.  Speech recognition scores were 96 percent in both the right and left ears.  These findings correspond to level I hearing in both the right and left ear.  Such results support the assignment of a zero percent disability rating under 38 C.F.R. § 4.85, Tables VI and VII.

The Veteran was afforded another VA audiology examination in October 2014, the results are noted below:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
10
10
15
11
96
LEFT
15
20
35
55
31
96

Tympanograms were normal for both ears.  The Veteran reported minimal functional impact as a result of his mild hearing loss during this examination.  Although the Veteran's left ear hearing acuity was slightly worse during this examination, the results still corresponded with a noncompensable rating under VA regulations.   

In the October 2014 VA audiology examination, the Veteran also reported periodic increases in the severity of his tinnitus resulting in temporary dizziness.  These symptoms are addressed in the remand below.

Lay statements received from the Veteran in October 2014 and January 2015 reflect the Veteran was having trouble hearing in normal conversations and that he turned the radio and television up uncomfortably high for his family.  

Taking into account the evidence set out above, the Board finds that the preponderance of the evidence weighs against the assignment of a compensable disability rating for left ear hearing loss at any time during the pendency of the Veteran's appeal.  The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a), and are highly probative.  The audiometric findings from both June 2011 and October 2014, when applied to the above-cited rating criteria, show no more than a combination of level I and level I hearing loss.  Such results correspond to the assignment of a zero percent disability rating under 38 C.F.R. § 4.85, Tables VI and VII. 

The Board also observes that the Veteran does not meet the criteria for an exceptional pattern of hearing impairment in either ear as contemplated by 38 C.F.R. § 4.86.  Based on the available results of the audiological evaluations discussed above, and in the absence of any additional evidence showing a more severe hearing disability, a compensable evaluation is not warranted. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board finds that the VA examiners addressed the Veteran's functional hearing impairment by noting the difficulties that he experienced.  The Veteran reported difficulty hearing conversations and complaints from his family due to turning the television and radio up uncomfortably loud.  Nevertheless, these hearing limitations are already encompassed by the audiometric findings of record.

As the schedular criteria for a higher rating were not met at any point during the course of the appeal, staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119 (1999). 

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's left ear hearing loss is productive of decreased hearing acuity and this manifestation is expressly encompassed by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected left ear hearing loss.  Moreover, the record does not contain evidence demonstrating that the Veteran's hearing loss has caused marked interference with employment or frequent periods of hospitalization.  As a result, referral for consideration of an extraschedular rating is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365   (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Ear Pain and Drainage

The Veteran has consistently complained of ear pain since his motor vehicle accident in service.  A lay statement from the Veteran's spouse, dated November 2010, reflects that the Veteran began complaining, on a daily basis, about ear pain since returning from his last deployment.  An August 2010 VA treatment note reflects that the Veteran was complaining of a sensation of pain and pressure in his ears, sometimes bilaterally and sometimes one ear or the other.  The provider suspected the Veteran had referred otalgia from his TMJ disorder.  Beginning in February 2011, VA treatment records reflect numerous diagnoses of earache, ear drainage or ear infection.  See VA treatment notes February 2011, May 2011, June 2011, September 2011, January 2012 (left "erythematous canal").  VA medical records regarding active outpatient medications consistently include an active prescription, with refills, for ear drop antibiotics to be used twice daily as needed for ear pain and infections.  In his original claim for service connection for the ears, the Veteran stated that he experienced ear drainage.  See March 2010 claim.  Thereafter, the RO sent him for an audiology examination which resulted in left ear service connection for mild hearing loss.  It does not appear as if the RO ever fully developed the Veteran's underlying claim for bilateral ear pain and drainage.  

In adjudicating a claim for an increased rating, the Board is obliged to identify all possible diagnostic codes applicable to the Veteran's claimed disability.  In this case, the Board finds that a separate 10 percent rating for chronic ear infections is warranted.  Rating by analogy, the diagnostic code for chronic otitis externa which contemplates swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment is appropriate.  





ORDER

A compensable rating for sensorineural hearing loss of the left ear is denied.

Subject to the law and regulations governing payment of monetary benefits, a separating rating of 10 percent for chronic ear infections is granted.


REMAND

The record reflects that the Veteran has symptoms that are not contemplated by the rating criteria for TMJ disorder.  In an August 2010 VA treatment note, the Veteran was encouraged to treat his jaw pain with a soft diet, warm compresses, and nonsteroidal anti-inflammatory medications.  A June 2011 VA treatment note reflects the Veteran complained of consistent jaw pain at seven out of ten, with pain increasing to ten out of ten on occasion; he stated that the pain was worse with eating.  In September 2011 the Veteran reported constant pain with sharp jaw pains approximately two to three times per day.  He noted that he clenched is face during these sharp pains until it subsided, which was after approximately 30 seconds.  

By December 2011, the Veteran had seen an oral surgeon who fitted him for a mouth guard to help with the TMJ pain.  A January 2013 VA treatment note reflects the Veteran requested wisdom teeth extraction to see if it would alleviate his jaw pain.  Lay statements received from the Veteran in December 2014 and January 2015 reflect the Veteran's jaw pain and related treatment had a significant impact on his life and well-being.  He was wearing a mouth guard to help with the TMJ pain; however the guard resulted in drooling which the Veteran found embarrassing.  He nevertheless continued to use the guard to help with the pain.   The Veteran also reportedly was considering getting orthodontic braces in the hopes it would alleviate his TMJ symptoms.  

In the January 2016 Board hearing, the Veteran reported that he felt the VA examination for TMJ disorder did not accurately reflect his functional impairment.  He argued that even though his inter-incisal range of motion was good, the motion was significantly painful.  The Veteran also reported that he continued on a soft diet, but still experienced constant jaw pain.  In addition, the Veteran reported that his TMJ symptoms had gotten worse since his previous VA examination.  On remand, the Veteran should be afforded a new VA examination to determine the current severity of his TMJ disorder. 

Given that the Veteran has reported constant pain with short episodes of severe pain several times per day, increased drooling, and difficulty eating regular foods - all of which negatively impact the Veteran's mood and emotional wellbeing, it would be appropriate for the Director of VA's Compensation and Pension Service to consider whether an extraschedular rating is appropriate for the Veteran's TMJ disorder.  The Board is unable to consider the assignment of an extraschedular rating in the first instance.  Accordingly, after completing any other development deemed necessary, the RO/AMC should refer the extraschedular component of the Veteran's TMJ disorder claim to the Director of VA's Compensation and Pension Service. 

Accordingly, the case is REMANDED for the following action:

1.  After completing any other development deemed appropriate, the Veteran should be provided a new VA examination to determine the current severity of his TMJ disorder.  The examiner should discuss all of the Veteran's reported symptomatology and note any complaints of pain on motion.  Such symptoms would include, for instance, excessive drooling and limited ability to eat certain foods.  The examiner is also specifically requested to identify the pain-free range of motion after repeated motion in the Veteran's jaw.  

2.  After completing the new VA examination for TMJ disorder and any other development deemed necessary, refer the issue of entitlement to an increased rating for TMJ disorder to VA's Director, Compensation Service, for consideration of whether the Veteran is entitled to an extraschedular rating.

3.  Then, readjudicate the appeal based on all the evidence of record.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


